            Case 5:17-cv-05857-LHK Document 115 Filed 01/06/19 Page 1 of 4




 I   JEROLD OSHTNSKY (SBN 2s077r)
     Email: ioshinskylô,kasowitz.com
 2   cuRTrs PORTERFTELD (SBN 101896)
     Email : cporterfield(Ekasowitz. com
 J   KASOWITZ BENSON TORRES LLP
     2029 Century Park East, Suite 2000
 4   Los Angeles, CA 90067
     Telephone: (424)288-7900
 5   Facsimile: (424) 288-7901
     Attorney s for P I aintiff
 6   COMMUNITY HOSPITAL OF THE MONTEREY PENINSULA
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN JOSE DIVISION
11

I2    COMMUNITY HOSPITAL OF THE                      CASE   NO. 5:17-cv-05857
      MONTEREY PENINSULA,
13
                                                     STIPULATION F'OR DISMISSAL WITH
T4
                        Plaintifï,                   PREJUDICE BY ALL PARTIES UNDER
                                                     RULE al(a)(l)(A)(ii)
15

T6    EXCESS REINSURANCE
      LTNDERWRITERS AGENCY, INC., and 6
t7
      DEGREES HEALTH, INC.
18
                       Defendants.
l9
20         Pursuant to Rule a1(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

2I   under which a Court order is not required, all parties by their counsel's respective

22   signatures below, hereby stipulate to dismiss this entire action with prejudice. Each

z)   party is to bear its own fees, costs, and expenses.

24

25         IT IS SO STIPULATED
26

27

28
                                                 1

            STIPULATION FOR DISMISSAL \ryITH PREJUDICE BY ALL P ARTIES
                             UNDER RULE al(aXlXAXii)
        Case 5:17-cv-05857-LHK Document 115 Filed 01/06/19 Page 2 of 4



     DATED:   January 4,2019        KASOWITZ BENSON TORRES LLP
 1



 2                                  By:   lsl Curtis D. Porte\fìeld
                                    Curlis D. Porterfield (SBN 101896)
 3
                                   Attorneys   for   PI   aintiff
 4                                  COMMUNITY HOSPITAL OF THE MONTEREY
                                    PENINSULA
 5


 6
     DATED:   January 4,2019        MURPHY, PEARSON, BRADLEY & FEENEY
 7

 8                                  By : /s/ R. Mick Rubio
                                    R, Mick Rubio (SBN 285588)
 9
                                   Attorneys   for Defendant
10                                  6 DEGREES        HEALTH, INC.

11

I2   DATED:   January   4,2019      WINGET SPADAFORA & SCHWARTZBERG
                                    LLP
13

T4
                                    By:  /s/ Timothy W. Fredricks
                                    Timothy W. Fredricks (SBN 238039)
15
                                   Attorney s for D efendant
16                                 EXC ES S REINSURANC E UND E RWRIT ERS
                                   AGENCY, INC
l7
18

l9
20

21

22

23

24

25

26

27

28
                                        2
        STIPULATION FOR DISMISSAL WITH PREJUDICE BY ALL PARTIES
                         UNDER RULE a1(a)(1)(A)(ii)
             Case 5:17-cv-05857-LHK Document 115 Filed 01/06/19 Page 3 of 4




 1                      ATTESTATION PURSUANT TO GENERAL ORDER                            45

 2

 3           I, Curtis D. Porterfield, attest that concurrence in the filing of this document has been

 4   obtained from any signatories indicated by a "conformed" signature (/s/) within this e-filed

 5   document. I declare under penalty of perjury under the laws of the United States of America that

 6   the foregoing is true and correct.

 7
                                                    KASOWITZ BENSON TORRES LLP
 8

 9                                                  By:     lsl Curtis D. Porter-fìeld
10                                                  Curtis D. Porterfield
                                                           for Pløintiff COMMUNITY HOSPITAL
                                                   Artorneys
11                                                  OF THE MONTEREY      PENINSULA

I2

13

I4

15

t6

T7

18

19

20

2l
22

23

24

25

26

27

28
                                                        a
                                                        J
              STIPULATION FOR DISMISSAL WITH PREJUDICE BY ALL PARTIES
                               UNDER RULE al(aXlXAXÍi)
             Case 5:17-cv-05857-LHK Document 115 Filed 01/06/19 Page 4 of 4




 1

                                              PROOF OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 J
           I declare that I am over 1 8 years of age and not a pafty to this action. I am employed in the
 4   County of Los Angeles, State of California. My business address is 2029 Century Park East,
     Suite 2000, Los Angeles, California90067.
 5
            On January 4, 2019,         I
                             served the STIPULATION FOR DISMISSAL \ilITH
 6   PREJUDICE BY ALL PARTIES UNDER RULE a1(a)(1)(A)(ii) on the parties in the within
     action as follows:
 7

 8             VIA ECF: TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC
               FILING.
 9

10   Timothy V/. Fredricks                                                  fr e dr i c ks. t@w         ss    llp.   co   m
     Elizabeth M. Treckler, Esq                                                 tr   ec   kl er, e @w   ss   llp.    co   m
11   WrNcBr Spu,rpon¡, & Scsw¿.nrzBERG LLP
     1900 Avenue of the Stars, Suite 450
I2   Los Angeles, CA 90067
     Tel: (310) 836-4800
LJ   Fax: (310) 836-4801
     Counsel for Excess Reinsurance Underwriters Agency, Inc.
T4
     Kimberiy A. Shields                                                    kshields@mpbf,com
15   Andy Y. Chen                                                           achen@mpbf.com
     R, Mick Rubio                                                          MRubio@mpbf,com
T6   MuRtttv, PnansoN, Bn¿¡r,nv & FnnuBv
     88 Kearny Street, I dl' Floor
t7   San Francisco, CA 94108-5530
     Te1: (415) 788-1900
18   Fax: (415) 393-8087
     Counsel   for   6 Degrees Health, Inc.
I9
     JEROLD OSHINSKY                                                        j    os   hins lqt@kas ow it z. c om
20   CURTIS PORTERFiELD                                                     cp or       t erfi e I d@køs ow itz. c o m

     K¡sowrrz        BBNsor,[   Tonnrs LLP
2l   2029 Century Park East, Suite 2000
     Los Angeles, CA 90067
22   Tel:  (424) 288-7900
     Fax: (424) 288-7901
ZJ   Counselfor Community Hospital of the Monterey Peninsulø

24

25         I declare under penalty of perjury that the foregoing is true and correct.
26         Executed on January 4,2019, in Los Angeles, California.

27
                                                                          &<
28                                                           Rae Cooper


                                              PROOF OF SERVICE
